Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 40 with the instant application on 10 April 2020.  In a Preliminary Amendment filed 8 July 2020, Applicants amended claims 3 – 9, 13, 30, 21, 23, 25, 27, 29, 31, 34, 35, and 37, and canceled claims 10 – 12, 14 – 19, 22, 24, 26, 28, 30, 32, 33, 36, and 38 – 40.  Consequently, claims 1 – 9, 13, 20, 21, 23, 25, 27, 29, 31, 34, 35, and 37 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant are required, in a Response to this Action, to elect a single invention to which the claims must be restricted.
	I.	Claims 1, 3 – 9, 13, 20, 21, 23, 25, 27, 29, 31, 34, 35, and 37, directed to an implant comprising a body portion including a therapeutically-effective amount of a hydroxybutyrate and/or a conjugate acid of a hydroxybutyrate.
	II.	Claim 2, directed to a method of reducing or preventing microbial infection at a soft tissue site, comprising the step of implanting a soft tissue repair implant at a soft tissue site of a patient, wherein the soft tissue repair implant comprises a therapeutically-effective amount of a hydroxybutyrate and/or a conjugate acid of a hydroxybutyrate.  
As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature of the inventive groups identified above is considered to be an implant comprising a therapeutically-effective amount of a hydroxybutyrate and/or a conjugate acid of a hydroxybutyrate.
In the instant case, the identified common features cannot be considered “special” in light of the teachings of the prior art.  Specifically, US 2016/0082160 A1 to Martin, D., et al., published 24 March 2016, identified on the Information Disclosure Statement filed 8 July 2020 (USPAT) (“Martin ‘160”), discloses implants made from poly-4-hydroxybutyrate (P4HB) containing one or more antimicrobial agents to reduce or prevent the occurrence of infection following implantation (see Abstract), wherein the implants are particularly suitable for use in procedures where prolonged strength retention is necessary and where there is a risk of infection, such as hernia repair, breast reconstruction and augmentation, mastopexy, orthopedic repairs, wound management, pelvic floor reconstruction, stenting, heart valve surgeries, dental procedures, and other plastic surgeries (see ¶[0010]), and wherein methods have also been developed to prepare resorbable enclosures, pouches, holders, covers, meshes, non-wovens, films, clamshells, casings, and other receptacles made from P4HB and copolymers thereof that partially or fully encase, surround or hold implantable medical devices, and wherein the P4HB and copolymers thereof contain and release one or more antimicrobial agents to prevent colonization of the implants and/or reduce or prevent infection (see ¶[0014]).
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    
Traversal 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 of the other invention.
Rejoinder
The Action has required restriction between product and method claims.  Where Applicants elect claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the Requirement for Restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Election of Species 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Hydroxybutyrate/conjugate acid of hydroxybutyrate	(see claims 5 – 7).
Applicants are required, in a Response to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The Response must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1.
Correction of Inventorship 
Applicants are reminded that, upon the cancellation of claims to a non-elected invention, they must correct inventorship in compliance with 37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Applicants must accompany a request to correct inventorship pursuant to 37 CFR § 1.48(a) with an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name, and by the processing fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619